Citation Nr: 0121374	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  99-21 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased rating for L5/S1 spondylosis, 
currently evaluated 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The appellant had active duty service from August 1981 to 
September 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.

The Board notes that a timely appeal was filed with the RO's 
July 1999 denial of an increased rating for hearing loss.   
However, in a letter dated in March 2000, the appellant 
indicated that he agreed with the rating assigned for his 
hearing loss.  The Board considers this to be a withdrawal of 
his appeal of the claim for entitlement to an increased 
rating for hearing loss.  38 C.F.R. § 20.204.  Thus, this 
issue is no longer before the Board.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The evidence of record indicates 
that there may be additional VA medical records which have 
not been associated with the claims file.  The Board 
specifically notes that there are numerous statements 
submitted by the appellant and his spouse, which report 
specific dates of treatment; treatment records for some, but 
not all of those dates are associated with the claims file.  
For example, the appellant and his spouse have indicated that 
treatment was received on various occasions in December 1998 
and January 1999.  However, medical records for those 
reported dates are not associated with the claims file.  The 
Board finds that prior to further consideration of the issues 
at hand, the RO should take the necessary steps to obtain all 
of the outstanding VA medical records.

In addition, the record indicates that there is a vocational 
and rehabilitation folder for the appellant, which was 
considered by the RO in adjudicating the issues at hand.  It 
is noted that a March 2000 supplemental statement of the case 
(SSOC) states that the entire counseling/evaluation 
rehabilitation folder was of record.  Also, a January 2001 
SSOC refers to the vocational rehabilitation records.  While 
there are various documents pertaining to vocational 
rehabilitation associated with the claims file, the entire 
vocational rehabilitation folder is not of record.  The 
folder should be obtained and associated with the claims 
file.  The RO should also determine if there are any 
pertinent Social Security records, and if so, take the 
necessary steps to obtain such records.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the appellant's 
outstanding VA treatment records, to 
include, among others, records of 
treatment received at the VA Medical 
Center in Winston-Salem, North Carolina, 
and associate them with the claims file.

2.  The RO should take the necessary 
steps to obtain the appellant's 
vocational rehabilitation folder, and 
associate it with the claims file.

3.  The RO should provide the appellant 
with the opportunity to submit, or provide 
him with the necessary assistance to 
obtain any pertinent private medical 
records.  Any records received should be 
associated with the claims file.  

4.  The RO should determine whether the 
are any pertinent Social Security records.  
If so, the necessary steps should be taken 
to obtain such records and associate them 
with the claims file.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action (e.g., additional VA 
medical examinations) required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001)  are fully complied 
with and satisfied. 

6. Thereafter, the RO should readjudicate 
this claim.  In readjudicating the claim, 
the RO should specify the laws, 
regulations, and Diagnostic Codes that 
were found to be applicable.  The RO 
should specifically address the 
application of Diagnostic Code 5293 in 
evaluating the service-connected back 
condition.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




